DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The after final amendment incorporates the limitation from claim 3 into claim 1. 
Response to Arguments
Applicant argues that the SONOBE reference teaches using polyacrylonitrile (PAN) without any solvent. However, the examiner notes that the PARK reference is used to teach providing a carbon precursor in a solvent such as NMP. The secondary references teach that PAN is a pyrolytic carbon precursor. HAON similarly states that the carbon precursor is dissolved in solvent [0099]. The examiner maintains that the references teach using a carbon precursor such as PAN with solvent. 
Applicant further argues that the CUI reference does not make a composite material film. However, the examiner notes that the CUI reference is only used to teach the atmosphere used when performing pyrolysis of PAN. The rejection combines the references such that the air atmosphere is used in the method of PARK. Accordingly, the rejection does not change any steps in CUI. The rejection changes the atmosphere of PARK to air in view of the CUI reference.
Applicant further argues that there is no motivation to combine. However, the rejection specifically includes an additional reference in SONOBE to teach the effect of oxidizing a carbon precursor in air prior to carbonization (pyrolysis). 
For claim 11, applicant argues the prior art does not teach solubilizing the PAN carbon precursor with solvent. However, as described above, PARK teaches including solvent in the mixture with carbon precursor. Additionally, HAON teaches the carbon precursor (which can be PAN) is dissolved in solvent [0099]. The KIM reference merely teaches other equivalent solvents to the NMP used in PARK.
For the foregoing reasons the examiner maintains rejections for the reasons previously indicated in the Final Office action (5/11/2022).
The response to claims 12, 13, 17-20 do not offer new arguments, and the rejections are maintained for the reasons illustrated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/           Primary Examiner, Art Unit 1712